                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY




JOANNE MILLER-DIXON,                               Civ. No. 18-13394 (KM)

                          Plaintiff,
                                                           ORDER
V.


FANNIE MAE,
AGENT DENNIS SEECHARAN, and
A and K CONSTRUCTION,

                           Defendants.

      The plaintiff, Ms. Miller-Dixon, has submitted a pro se complaint. In a
separate order, I granted informapauperis status and permitted it to be filed
without the payment of a filing fee. Now before the court is an emergent
application to enjoin a state court proceeding scheduled for tomorrow, April 2,
2019.

       The complaint, filed on August 29, 2018, alleges as follows. (DE 1) The
plaintiff, Ms. Miller-Dixon, is a tenant in a building at 43 Redden Terrace,
Newark, New Jersey. In January 2018 the premises were sold without notice to
her.

      She would have wished to submit an offer to purchase the property. The
new landlord allegedly has failed to supply proper services. On August 21,
2018, she was summoned to Landlord-Tenant court, but apparently nothing
occurred because the plaintiff (in that action) did not appear. Ms. Miller-Dixon
did not accept “cash for keys” and the landlord removed the locks.’




       Some background is supplied by the defendant Fannie Mae’s motion to dismiss
the complaint for lack of jurisdiction and failure to state a claim. (DE 11-2) Fannie
Mae was the successful bidder at a foreclosure sale for the property. A complaint in
eviction for nonpayment of rent was filed against Ms. Miller-Dixon in November 2017.
      Ms. Miller-Dixon wants the money she has paid in rent refunded and put
toward improvements to the house. She wants all liens removed from the
house, and she wants an order permitting her to purchase the house for
$150,000.

      The complaint was accompanied by a note stating that Ms. Miller-Dixon
was “requesting a TRO.” On August 30, 2018, I denied that application without
prejudice on the following grounds:

              There is no affidavit. There is no statement of reasons why
      relief is sought ex parte, without notice to any of the defendants.
      The relief sought is primarily money damages, although the
      plaintiff also wants all liens on the property removed and an “order
      to purchase house for $150,000.” The complaint appears to relate
      to a dispute that has been ongoing since January 2018. There is
      no sufficient showing of likelihood of success, in that the complaint
      does not identify any particular federal-law claim over which this
      court would have jurisdiction. In short, there is no sufficient
      showing on the merits or of immediate harm that would compel
      entry of a temporary restraining order.

(DE 3)

      There were problems with service, and some mail to the plaintiff has
been returned as undeliverable. Defendant Fannie Mae, however, filed a motion
                                                                           11)
to dismiss the complaint for lack ofjurisdiction on January 17, 2019. (DE
There has been no response.

       Today Ms. Miller-Dixon filed a motion for a temporary restraining order
to halt a “hearing before Judge Stephen L. Petrillo, J.S.C. on 4/2/2019” (i.e.,
tomorrow). No further facts are given.

         Attached to the motion are the following:

         1) An order of disposition, adjourned until 4/2/20 19, directed against Ibn
            Miller, a fellow tenant, in Landlord-Tenant Court, signed by Judge Petrillo.



(DE 11-2 at 3) While that action was pending, Fannie Mae sold the property to a third
party.
         (ESX LT-3586-19).
     2) A copy of the docket sheet in this federal action
     3) A receipt for payment of a water bill in the amount of $300, dated
         3/21/20 19.
     4) An Outside Lien Redemption Statement for the property, showing tax liens
        and a total redemption amount of S8778.22
     5) A mortgage on the property, with A&K Jersey Construction as mortgagor
         and Indus American Bank as mortgagee
      6) An internet real estate listing of the property dating from 2015
      7) An assignment of leases and rents from A&K Jersey Construction to
         American Bank, relating to a property in North Bergen, NJ
                                                                             ed
      8) Recorded Quitclaim deed from FNMA to A&K Jersey Construction execut
         April 25, 2018, with Seller’s Residency Certification/Exemption

DISCUSSION

      An injunction pendente lite requires that a plaintiff demonstrate that (1)
she is likely to succeed on the merits; (2) denial will result in irreparable harm
to the plaintiff; (3) granting the injunction will not result in irreparable harm to
the defendant; and (4) granting the injunction is in the public interest.
                                                                          See

Maldonado u. Houston, 157 F.3d 179, 184 (3d Cir. 1988) (preliminary
injunction); Ballas v. Tedesco, 41 F. Supp. 2d 531, 537 (D.N.J. 1999) (same
factors apply to a temporary restraining order).

        This request for a temporary injunction suffers many of the same
defects I identified when I denied the last one: There is no affidavit. There is no
                                                                             the
statement of reasons why relief is sought ex parte, without notice to any of
defendants. There is no reason given why the court would enjoin a hearing in
landlord-tenant court, when any defenses to that proceeding may readily be
asserted there. The federal court is not an alternative forum where rulings in
ongoing state court cases may be contested; in the ordinary course, erroneous
state-court rulings must be corrected on appeal.
      There is no sufficient showing of likelihood of success. The complaint
                                                                         would
does not identify any particular federal-law claim over which this court
have jurisdiction. See 28 U.S.C.   §   1331. It does not allege that the court would
have jurisdiction because the parties are of diverse citizenship, and there
appear to be New Jersey citizens on both sides. See 28 U.S.C. § 1332.

      No recognizable claim is stated, or at least not any claim that a federal
court may here. The plaintiff is a tenant in a building that was subjected to
foreclosure proceedings and sold, first to the mortgagee, and then to a third
party. The plaintiff seeks removal of liens (which do not seem to have not been
paid). She wishes to purchase the property for $150,000 (although someone
else has apparently already purchased it for a higher price). She points to no
contract or legal right of first refusal that would entitle her to purchase the
house. She complains of lack of services (presumably as a defense to
nonpayment of rent). Even if these were claims, however, they could only be
state-law claims, not federal ones.

                                         ORDER

      Therefore, IT IS this 1st day of April, 2019

      ORDERED that the plaintiffs motion for a temporary restraining order,
filed today but not yet on the docket, is DENIED.



                                              /c
                                          Ke4in MeNulty    /               -



                                          United States Distric t Judge
